Citation Nr: 1011893	
Decision Date: 03/30/10    Archive Date: 04/07/10	

DOCKET NO.  05-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss prior to September 28, 2009, and to a disability 
rating in excess of 20 percent for bilateral hearing loss 
from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from December 1942 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision o the 
VARO in Waco, Texas, that denied entitlement to a compensable 
disability evaluation for the Veteran's bilateral hearing 
loss.  The Veteran appealed the determination to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2008 Order, it was stated that a Joint Motion for Partial 
Remand (Joint Motion) was granted and that part of the 
Board's decision that denied the compensable disability 
evaluation for bilateral hearing loss was remanded for 
compliance with instructions set forth in the Joint Motion.  

Thereafter, the Veteran was accorded an audiologic 
examination by VA in September 2009.  As a result of the 
findings on that examination, by a rating decision dated in 
October 2009, the disability rating for his bilateral hearing 
loss was increased from 0 percent to 20 percent, effective 
from September 28, 2009, the date of the examination.  As 
this increased rating does not constitute a full grant of all 
benefits possible, and as the Veteran has not withdrawn his 
claim with regard to this issue, this matter remains pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  At the time of audiologic examination by VA in September 
2004, the Veteran's hearing loss was productive of Level II 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.

2.  At the time of audiologic examination by VA on September 
28, 2009, the Veteran's hearing loss was productive of 
Level V hearing acuity in the right ear and Level VI hearing 
acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's bilateral hearing loss prior to 
September 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).  

2.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss since September 28, 2009, 
have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. § § 4.85, 4.86, Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009), and its pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative of which 
portion, if any, of the evidence is to be provided by the 
claimant and what part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board finds that the VA's duties under the VCAA and its 
implementing regulations have been fulfilled with respect to 
the claim for evaluation of bilateral hearing loss 
disability.  The Board is aware of recent case law holding 
that notice specific to individual veterans is no longer 
required in increased compensation claims.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
Board notes that by communication dated in August 2009, the 
Veteran was informed of the provisions of 38 C.F.R. § 4.86 
with regard to exceptional patterns of hearing impairment.  
In his award letter with regard to the 20 percent rating, 
dated in December 2009, he was informed about disability 
ratings and effective dates for disability ratings.  
Accordingly, VA finds that the duty to notify in this case 
has been satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, 
appropriate examinations have been conducted and available 
records have been obtained.  The Veteran was accorded 
audiometric examinations by VA in September 2004 and again in 
September 2009 and the reports of those examinations have 
been associated with the claims file.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Accordingly, the Board will proceed to 
address the merits of the claim.  

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Separate evaluations may be assigned for several periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  In that case the Court held that 
staged ratings were appropriate for an increased rating claim 
when the factual findings showed distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

In general, to evaluate the degree of disability for 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essential normal 
acuity through Level XI for profound deafness.  
38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic 
impairment of hearing acuity is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  38 C.F.R. § 4.85.  

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,209 (May 11, 1999) (codified at 
38 C.F.R. § 4.85.  It is noteworthy that since Table VII was 
amended that hearing loss is now rated under a single code, 
Diagnostic Code 6100, regardless of the percentage of 
disability.  

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25,202 (May 11, 1999).  The tables used to assign the 
Roman Numerals and, then, to assign the appropriate 
disability rating were not changed.  Further, the amended 
regulations included additional provisions that pertain to 
"exceptional patterns of hearing impairment" under 
38 C.F.R. § 4.86.  Under its provisions, when the pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results are the higher numeral.  Each 
ear will be evaluated separately.  When the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest numeral.  38 C.F.R. § 4.86.  

Review of the pertinent evidence of record reveals that at 
the time of audiologic examination of the Veteran by VA in 
September 2004, pure tone thresholds, in decibels, were as 
follows:  

Hertz
1,000
2,000
3,000
4,000
Right
     40
     50
     60
     75
Left
     50
     45
     50
     75


The average pure tone threshold was 56 decibels in the right 
ear and 55 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 88 percent in the left ear.  These translate to 
Level II bilaterally.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for a noncompensable 
schedular rating.  

The Veteran was accorded another audiologic examination by VA 
in September 2009.  The claims folder was reviewed by the 
examining audiologist.  He stated that the pure tone 
thresholds, in decibels, were as follows:  

Hertz
1,000
2,000
3,000
4,000
Right
     40
     55
     65
     80
Left
     45
     55
     65
     85

The average pure tone threshold was 60 decibels in the right 
ear and 63 decibels in the left ear.  Speech audiometry 
revealed the speech recognition ability of 72 percent in the 
right ear and 64 percent in the left ear.  Entering the 
category designations for each ear in Table VII results in 
Level V for the right ear and Level VI for the left ear.  The 
intersection point for these categories under Table VII shows 
that the hearing loss demonstrated equates to a 20 percent 
rating.  38 C.F.R. § 4.86, Number Table VII.  

In view of the foregoing, the Board notes that the 
examination findings are the most probative with regard to 
the degree of impairment.  Moreover, the Court has noted that 
the assignment of the disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  In this case, the numeric designations resulted 
in a noncompensable disability evaluation for the Veteran's 
hearing loss as a result of the audiometric examination he 
was accorded in 2004.  The test results of the VA examination 
in 2004 establish that the degree of disability is not 
compensable.  As for the 2009 examination, the test results 
established that the degree of disability has worsened to a 
level warranting the assignment of a 20 percent rating.  

The Board notes that the 2004 examination did not refer to a 
review of the claims folder.  The 2009 examination reflected 
that the examiner did have the claims folder available for 
review.  However, at the time of the 2004 examination, there 
is no conflict in the results and the prior medical evidence 
showing a lack of complaints or findings referring to 
increased hearing difficulties.  Reviewing the file would not 
have changed the evaluation.  

As noted above, the provisions of 38 C.F.R. § 4.86(b) provide 
that when the pure tone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
Numeral.  Each ear will be evaluated separately.  However, 
the audiometric results reported above show that the Veteran 
did not have an exceptional pattern of hearing loss at the 
time of either the 2004 or the 2009 examination.  

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  In this case, the examiner commented that the 
Veteran demonstrated fair word recognition, bilaterally.  It 
was noted that the Veteran had mild hearing loss at 500 hertz 
sloping to a severe sensorineural hearing loss at 4000 hertz.  
It was indicated that there was no problem which if treated 
might cause a change in the hearing threshold levels.  

In addition, the Veteran's wife submitted a statement, in 
which she reported that the Veteran had difficulty hearing 
enough to carry on a conversation with the family and that he 
was unable to hear them on the telephone.  The outpatient 
treatment records reflect that the Veteran has been seen on 
several occasions for assistance with hearing aids.  While 
there is not a specific evaluation of the effect of the 
Veteran's hearing impairment on his daily activities, there 
is information of record which indicates that the hearing 
loss does cause an impact on the Veteran's daily activities.  
However, it is not shown that this impact is beyond that 
contemplated in the assignment of a 20 percent evaluation for 
his hearing loss.  It has not been shown that the lack of a 
specific assessment by the VA examiner resulted in any 
prejudice to the Veteran.  

The potential application of the various other provisions of 
Title 38 with the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
for procedures for assignment of an extraschedular 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability 
picture is contemplated by the Rating Schedule, the assigned 
evaluation is adequate, and a referral for extraschedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  In the case at hand, the record reflects the Veteran 
has not required frequent hospitalizations for the hearing 
loss disability and the manifestations of the disability are 
not in excess of the those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment for the disability would be in excess 
of that contemplated by the zero percent rating between 2004 
and 2009 and the 20 percent rating since 2009.  Accordingly, 
the Board has determined the referral of this case for 
extraschedular consideration is not in order.  


ORDER

The claim for a compensable disability rating for bilateral 
hearing loss prior to September 28, 2009, is denied.  

The claim for a disability rating in excess of 20 percent 
from September 28, 2009, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


